[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Apparently, the applicability of the last sentence of C.P.B. 177 of summary judgment procedure has never been the subject to any reported decision. It is my belief that because of the uncertainty created by the use of the words "applicable CT Page 5904 as far as possible", better practice would indicate that for the purpose of summary judgment any doubt as to the applicability of the prior pleading ought to be resolved by requiring that an actual pleading be filed or that the parties to the motion file a written consent that the prior pleading be deemed applicable. We have recently been reminded of the absolute necessity of having the pleadings closed before a dispositive order is entered by the court. Marciano v. Piel, 22 Conn. App. 627.
MOTTOLESE, J.